Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitou (US. Pat. 5,655,650). 
Regarding claim 7, Naitou teaches a switch for a vehicle, the switch comprising a pressing rocking bar 39, a first push rod 37a, a second push rod 37b, a first elastic member 31a, a second elastic member 31b, and a housing 33, wherein the pressing rocking bar is pivotally connected to the housing, and a position point 40 at which the pressing rocking bar is pivotally connected to the 198765-243 housing is disposed between the first push rod and the second push rod; the switch further comprises a first limiting body 34a and a second limiting body 34b, the first limiting body and the second limiting body are fixedly arranged, the first push rod runs through the first limiting body and abuts against the bottom of a first end of the pressing rocking bar, and the second push rod runs through the second limiting body and abuts against the bottom of a second end of the pressing rocking bar; and the first elastic member is fixedly arranged and connected to the bottom of the first push rod, the first push rod abuts against the first limiting body and makes the first elastic member in a compressed state, the second elastic member is fixedly arranged and connected to the bottom of the second push rod, and the second push rod abuts against the second limiting body and makes the second elastic member in a compressed state (Figs. 1-2).  
Regarding claim 8, Naitou teaches the switch wherein cross sections of the first limiting body 34a and the second limiting body 34b are each in an n shape, the first push rod 37a is slidably connected to an inner wall of the first limiting body, the second push rod 37b is slidably connected to an inner wall of the second limiting body, the first push rod is provided with a first protrusion 37a1, the second push rod is provided with a second protrusion 37b1, the first protrusion abuts against the bottom of the first limiting body and makes the first elastic member 34a in a compressed state, and the second protrusion abuts against the bottom of the second limiting body and makes the second elastic member 34b in a compressed state (Figs. 1-2).  
Regarding claim 9, Naitou teaches a vehicle, comprising a switch for a vehicle according to claim 1 (col. 1, line 20).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein prepressures on the second elastic member and the first elastic member enable torque of the second push rod acting on the second end of the pressing rocking bar to be greater than torque of the first push rod acting on the first end of the pressing rocking bar, and a moving gap is reserved between the first limiting body and the first push rod in a pressing direction of the first push rod.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Serizawa, and Naitou each teaches a similar switch device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833